McCuddoch, J., (concurring.) I agree that it was improper to permit appellee to testify concerning the number and ages of his children, but in the nature of the case it was only calculated to create in the minds of the jury a sympathy so as to cause them to augment the amount of the verdict for damages. The testimony in the record is abundant, in my opinion, to support the verdict, and we cannot say that the amount of damages allowed by the jury is excessive; therefore no prejudice resulted to appellant from the introduction of the improper testimony, and I think the judgment should be affirmed. But, inasmuch as a majority of the court are against an affirmance of the case, and as my concurrence in a decision affirming the judgment only upon the entry of a remittance of $750 by appellee will constitute a majority of the court, favoring that decision, I concur for that reason.